Citation Nr: 0929425	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  03-08 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1968 to November 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2005 the 
Veteran withdrew his prior request for a hearing before the 
Board.  This matter was before the Board in July 2007, when 
it was remanded for further development of the evidence.

The Veteran's correspondence of September 2007 appears to be 
raising an issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  That matter is referred to the RO for 
clarification and any appropriate action. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

In correspondence received in September 2007, the Veteran 
states (for the first time in the record) that he applied for 
Social Security Administration (SSA) disability benefits (and 
requests that SSA records be secured and considered).  The 
record does not reflect that VA sought to secure copies of 
the Veteran's SSA records.  In Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held, in essence, that records 
pertaining to SSA disability claims in the possession of SSA 
are constructively in possession of VA (See 38 C.F.R. § 
3.201), and that if VA does not seek to secure such records 
from SSA, it violates its duty to assist the Veteran under 38 
U.S.C.A. § 5107(a).  The Court has adhered to this precedent 
and has consistently remanded to the Board cases in which SSA 
records have not been sought.  Therefore, the Board has no 
alternative but to remand this matter again for such records.

In addition, the Board notes that the Veteran and his private 
physician have on several occasions (see e.g., his 
correspondence of May 2006) asserted that his bilateral knee 
disability is secondary to his service-connected low back 
disability.  His claim of service connection for bilateral 
knee disability has consistently been evaluated (and denied) 
based on a theory of entitlement that such disability is 
directly related to his service (i.e., that at the time of 
his 1970 back injury he also sustained injury to, and 
treatment for, his knees.  No examination of the Veteran in 
the record has addressed this alleged theory of entitlement 
on a secondary basis.  VA is obligated to develop and 
consider all theories that are raised by the record or by the 
claimant.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of the complete SSA records 
pertaining to the Veteran, to include all 
medical records considered in any 
determination on his claim for SSA 
disability benefits.  If such records are 
unavailable, it should be so noted for the 
record (with an explanation of the reason 
why they are unavailable).  

2.  The RO should review the records 
received from SSA, and arrange for any 
further development suggested by the 
information therein (e.g., if they 
identify any further pertinent treatment-
providers, secure the records of such 
treatment).

3.  The RO should then arrange for the 
Veteran's claims file to be forwarded to 
the August 2008 VA examination provider 
for review and a medical opinion as to 
whether or not the Veteran's current 
bilateral knee disability at least as 
likely as not was caused or aggravated by 
his service-connected low back disability.  
If the opinion is to the effect that the 
bilateral knee disability was not caused, 
but was aggravated, by the low back 
disability, the physician should identify 
the baseline severity of the knee 
disability prior to the aggravation, and 
the level of severity of the disability 
after the aggravation occurred.  The 
examiner must explain the rationale for 
all opinions.  If the August 2008 examiner 
is unavailable, the claims file should be 
forwarded to another appropriate physician 
for review and the opinion sought .

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
